Citation Nr: 1520127	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for service-connected right (major) wrist disability (rated as posttraumatic degenerative arthritis, right wrist joint, with favorable ankylosis (previously rated as right wrist posttraumatic degenerative arthritis)), prior to May 12, 2014; and to an evaluation in excess of 30 percent thereafter.  

2. Entitlement to a separate disability evaluation for neurological manifestations of service-connected right wrist disability.  

3. Entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for service-connected right wrist disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for right wrist posttraumatic degenerative arthritis, and assigned a 10 percent rating, effective March 18, 2009.  Jurisdiction was subsequently transferred to the Detroit, Michigan RO.  The Veteran perfected an appeal as to this assigned rating.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference in January 2012.  A transcript of that hearing is of record.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In December 2013, the Board remanded the claim to request a copy of the Veteran's employment record, to request outstanding treatment records, and to obtain a VA examination with an examiner who has never before evaluated the Veteran.  There has been substantial compliance with the requested development and the issue is ready for adjudication.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

In July 2014, the RO granted a 30 percent rating for post-traumatic degenerative arthritis, right wrist joint with favorable ankylosis (previously rated as right wrist post traumatic degenerative arthritis) effective May 12, 2014.  Nevertheless, a rating decision issued subsequent to a notice of disagreement (NOD) which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this issue remains in appellate status.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to a separate disability evaluation for neurological manifestations of service-connected right wrist disability, and entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for service-connected right wrist disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1. Prior to May 12, 2014, the Veteran's right wrist disability was productive of painful limitation of motion; but ankylosis was not demonstrated.  

2. From May 12, 2014, the Veteran's right wrist disability has been productive of favorable ankylosis in 20 degrees to 30 degrees of dorsiflexion.  


CONCLUSIONS OF LAW

1. Prior to May 12, 2014, the criteria for an evaluation in excess of 10 percent for right wrist disability had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5215 (2014).  

2. From May 12, 2014, the criteria for an evaluation in excess of 30 percent for right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5010-5214 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act (VCAA), the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  Here, the notice requirements were accomplished in a March 2009 letter that was provided before the initial adjudication of the claim.  This letter notified the Veteran of the information and evidence needed to substantiate his claim, as well as of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He has not alleged any prejudice with regard to any notice deficiency during the adjudication of his claim; hence further VCAA notice is not required with regard to the increased rating appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

As noted, in December 2013 Board remanded the claim for additional development to include attempting to obtain the Veteran's employment records.  The electronic record contains multiple documents that were sent to an incorrect address, including a January 2014 letter requesting that the Veteran submit his employment records.  However, the record reflects that in March 2014 VA performed a "CLEAR address search" and confirmed the Veteran's prior addresses based on a number of external sources including credit bureaus and driving records as well as the Veteran's own reporting.  On the same date, the Veteran was resent the documents that were sent to the incorrect address to the address listed as the most recent in the CLEAR address search, as supplied by the Veteran.  VA's duty to assist the Veteran with this claim is not a one-way street.  If he wants help in its development, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  This presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  But this presumption is rebuttable, as an example when there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable) and if there is another address on file at which the appellant perhaps could be located.  Here, the Board finds that VA has fulfilled its duty to provide the Veteran with notice that he should submit his employment records.  Thus no further development is needed in this regard.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's applicable VA and private treatment records, Social Security Administration (SSA) records, VA examination reports, and lay statements have been obtained.  He was also afforded VA examinations which are adequate because the examiners discussed his medical history, described his right wrist disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Analysis

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the Court distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Id. at 126-27.  Moreover, in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  


Rating Criteria

Prior to May 12, 2014, the Veteran was in receipt of a 10 percent disability rating for limitation of motion for the right wrist disability, the highest available rating under the applicable diagnostic code.  38 C.F.R. § 4.71a, DC 5010-5215.  From May 12, 2014, he has been in receipt of a 30 percent disability rating for favorable ankylosis.  38 C.F.R. § 4.71a, DC 5010-5214.  

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  

The evidence, including a May 2014 VA examination report, shows that the Veteran is right handed; thus, the right wrist is considered the dominant (major) extremity.  38 C.F.R. § 4.69 (2014).  

Arthritis due to trauma is rated under Diagnostic Code 5010, which in turn is rated under the same criteria as Diagnostic Code 5003, degenerative arthritis.  Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted under Diagnostic Code 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2014).  

Under Diagnostic Code 5214, pertaining to ankylosis of the wrist, a favorable ankylosis in 20 degrees to 30 degrees of dorsiflexion, warrants a rating of 30 percent if involving the major extremity wrist.  Ankylosis in any other position except favorable warrants a 40 percent rating for the major extremity.  Unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation, warrants a 50 percent rating for the major extremity; which is the maximum respective rating for ankylosis of a wrist.  38 C.F.R. § 4.71a, DC 5214.  

Ankylosis is defined for VA purposes as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under Diagnostic Code 5215, a 10 percent rating is warranted for the major extremity wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited to being in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  38 C.F.R. § 4.71a, DC 5215.  

The normal ranges of motion of the wrist are dorsiflexion from zero to 70 degrees; and palmar flexion from zero to 80 degrees.  38 C.F.R. § 4.71, Plate I (2014).  

Of note, additional ratings are available for associated neurological disability and scars.  As pertains to a separate disability rating for any neurological deficits, the Board will address this matter in the REMAND section of this decision.  As pertains to a right wrist scar observed during the July 2014 VA examination, the examiner observed a residual scar over the ventral aspect of the right wrist that was reportedly related to a childhood injury.  Even if the scar was related to the right wrist disability, on examination, it was not painful and/or unstable.  Also the total area of all related scars was not greater than 39 square cm (6 square inches).  Thus, even if the scar was related to the right wrist disability, it would not warrant a compensable rating under 38 C.F.R. § 4.118, DC 7805.  

In considering the applicability of other Diagnostic Codes for the wrist pertaining to musculoskeletal impairment, Diagnostic Codes 5210 (nonunion of the radius and ulna with flail false joint), 5211 (impairment of the ulna), 5212 (impairment of the radius), and 5213 (impairment of supination and pronation), are not applicable because the medical evidence does not show, nor does the Veteran contend, that he has any of those conditions.  As such, these diagnostic codes cannot serve as a basis for a higher initial rating for the right wrist disability.  See 38 C.F.R. § 4.71a.  See also Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Prior to May 12, 2014

The Veteran injured his right wrist in 1984 in service after falling on his wrist.  A November 1988 "Physical Profile Board Proceedings" shows findings of right wrist pain secondary to non-union right scaphoid.  

Post-service, early VA treatment records reveal findings of moderate posttraumatic osteoarthritis, vascular necrosis of his right wrist that degenerated into a cyst, and very early slack wrist.  

A May 2009 VA examination report shows the Veteran complained of a painful right wrist and limited motion.  He reported that his activities of daily living were limited and his work was affected.  In particular, repetitive motion increased the pain without any additional loss of motion.  He denied experiencing any instability or use of a wrist brace.  He also denied any history of flare-ups.  Physical examination of the right wrist revealed findings of some swelling over the radial side of the joint and tenderness on palpation over the dorsum on the radial side of the wrist, but no deformity.  Range of motion testing revealed extension to 65 degrees with pain at the end of motion; flexion to 50 degrees with pain at the end of motion; radial deviation to 10 degrees with pain; ulnar deviation to 20 degrees without pain; and rotation to 75 degrees.  The examiner observed there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joint times 3.  Grip strength was described as strong and finger movement was full.  The Veteran was able to bring his finger tips to his palm, and radial pulse was palpable.  X-ray study revealed findings of degenerative arthritis of the joint involving deformity of the carpal navicular bone.  The examiner observed there was moderate impairment of daily occupational activities due to the right wrist disability.  The Veteran was diagnosed with posttraumatic degenerative arthritis of the right wrist with limited motion and pain.  

Notably, July 2010 and August 2010 VA hand and plastics clinic notes reflect findings of 2 out of 5 grip strength in the right hand, significant deformity at wrist, and decreased range of motion, among other things.  An MRI study revealed an impression of extensive posttraumatic changes with old ununited fracture of the scaphoid and significant subluxation and dorsal rotation of the lunate; a large intraosseous ganglion in the capitate; the triangular fibrocartilage and scapholunate ligament were indistinct and possibly partially torn; significant deformity of the ulnar styloid process from old healed fracture; and moderately advanced osteoarthritic changes of the radiocarpal joint.  The clinician noted likely development of severe arthritis after old injury, and that it was not likely to be able to alleviate symptoms.  The clinician noted that wrist fusion was an option, and would allow use of fingers, but would not allow wrist motion.  It was recommended that the Veteran continue to use his hand brace.  

An October 2010 SSA "Disability Determination and Transmittal" (DDT) shows the Veteran was denied SSA benefits for osteoarthritis and allied disorders based on a finding that his condition resulted in some limitation in his ability to perform work-related activities, but that he was able to perform work that was less demanding in consideration of his age, education, training, and work experience.  The "Allegations for Impairments" section of the "Disability Determination Explanation" (Explanation) shows the Veteran filed his initial claim for disability in August 2010 due to left wrist and hand deformity and arthritis, not right wrist disability.  The Explanation reveals that the Veteran was unemployed, and that he was unable to use his right hand and relied on his left hand.  According to a September 2010 "Disability Report," the Veteran worked in contract billing, which required him to use technical knowledge or skills, as well as to write and to complete reports.  He indicated that his former job did not involve lifting, that the heaviest weight lifted was less than 10 pounds, and that he frequently lifted less than 10 pounds.  He had also previously worked in staff accounting in database service from August 2004 to January 2008, and stopped working there because his company downsized.  An accompanying "Function Report," shows the Veteran reported that he was unable to type as quickly as he used to be able to because of his right wrist disability, to include problems with wrist pain and numbness in the fingertips.  

During his January 2012 hearing, the Veteran testified that his right wrist disability impaired his job in data entry and caused him to miss work.  He also testified that his employer accommodated his right wrist disability.  He reported that he took over-the-counter pain medications and wore a wrist brace because his wrist was misshapen.  

A December 2012 orthopedic clinic note from Detroit Medical Center Wayne State University reveals physical findings of no edema and no erythema.  The Veteran had a deformity/mass on the dorsal aspect of the right wrist.  The right wrist was nontender to palpation, but his range of motion was limited with wrist flexion and extension.  Grip strength was 5 out of 5 manual muscle testing.  Sensation was intact to light touch throughout.  Capillary refill was less than 2 seconds, and there was positive Durkin's.  The Veteran was diagnosed with an impression of severe right wrist osteoarthritis.  The Veteran was then examined for right ulna along with tingling and burning in hand.  He was diagnosed with an impression of deformed wrist, changes in the carpal bones and head of the third and fourth metacarpal bones that might have been related to rheumatoid arthritis.  

For this period of the appeal, the Veteran had dorsiflexion demonstrated as 50 degrees at worst with pain demonstrated and no change in motion testing following repetitive testing and palmar flexion was 50 degrees at its most limited with pain.  His range of motion was at least twice that described in the rating criteria for a 10 percent disability rating, thus the Veteran's disability rating was based primarily upon limitations as due to pain.  Given the Veteran's range of motion, the 10 percent disability rating, the highest available schedular rating for limitation of motion alone, adequately compensated the Veteran for his functional loss due to pain and weakness.  DeLuca, 8 Vet. App. 202 (1995).  

Although in a March 2015 statement the Veteran's representative argued that the right wrist disability increased in severity prior to May 12, 2014, as evidenced by a July 2010 VA treatment record, the Board finds that there is no objective, clinical evidence of favorable ankylosis in 20 degrees to 30 degrees dorsiflexion prior to the May 12, 2014 effective date.  The Board acknowledges that the Veteran is competent to report the nature and history of his right wrist symptoms.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  However, the Veteran's lay testimony is not competent to evaluate the severity his right wrist disability as such a determination cannot be determined by mere observation alone.  The evidence does not show that the Veteran has expertise in medical matters that would allow him to provide the objective clinical measurements and findings necessary to evaluate the right wrist disability.  Thus, evaluating the Veteran under Diagnostic Code 5214 prior to May 12, 2014 is not warranted.  

In consideration of the record, the Board finds that the preponderance of the evidence is against the grant of a rating in excess of 10 percent prior to May 12, 2014 for the right wrist disability.  38 C.F.R. § 4.7.  Also, there is no basis for any additional staged rating, pursuant to Fenderson.  

From May 12, 2014

A May 2014 VA examination report shows the Veteran complained of daily pain in the right wrist joint with minimal swelling, since the May 2009 VA examination.  He denied undergoing any local injections or surgeries to the right wrist but reported wearing braces on and off.  The Veteran also denied experiencing any flare-ups impacting the function of the wrist.  

Initial range of motion measurements revealed right wrist palmar flexion to 20 degrees, with painful motion at 20 degrees; and dorsiflexion (extension) to 30 degrees with pain at 30 degrees.  Range of motion measurements after repetitive use testing shows the Veteran was able to perform repetitive-use testing with 3 repetitions, and his palmar flexion ended at 20 degrees and dorsiflexion (extension) ended at 30 degrees.  The Veteran did not have additional limitation in range of motion of the right wrist following repetitive-use testing, but he did have functional loss and/or functional impairment of the wrist in the form of less movement than normal, weakened movement, pain on movement, swelling, and pain on palpation.  There was active movement against some resistance in the right wrist.  Also, the examiner found that the Veteran had favorable ankylosis in the right wrist with 20 degrees to 30 degrees dorsiflexion.  However, he did not require a total wrist joint replacement, or arthroscopic or other wrist surgery.  The examiner observed minimal swelling was noted over the dorsal aspect of the right wrist; minimal tenderness was noted over the right wrist joint; radial deviation of 25 degrees with complaint of pain and ulnar deviation was 15 degrees without any pain; and repetitive ulnar and radial deviations were the same and not painful.  The examiner noted that the Veteran was not wearing braces during the examination.  

On diagnostic imaging study degenerative or traumatic arthritis documented in the right wrist, but there were no other significant diagnostic test findings and/or results.  The examiner observed that the Veteran's right wrist disability impacted his ability to work insofar as he was able to do light duty sedentary work related jobs, secondary to his right wrist pain.  A concurrent right wrist study showed an impression of severe degenerative changes of the radiocarpal and intercarpal joints.  

In a September 2014 report of contact the veteran reported that he had additional relevant evidence to submit, and that he disagreed with the assigned effective date for the increased evaluation.  

For this period of the appeal, the Veteran had no more than favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  Given the finding of favorable ankylosis of the right wrist in 20 degrees to 30 degrees dorsiflexion, the 30 percent disability rating adequately compensates the Veteran for his functional loss due to pain and weakness.  DeLuca, 8 Vet. App. 202 (1995).  

As noted, the Veteran is competent to report the nature and history of his right wrist symptoms.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  However, the Veteran's lay testimony is not competent to evaluate his right wrist disability as such a determination cannot be determined by mere observation alone.  The evidence does not show that the Veteran has expertise in medical matters that would allow him to provide the objective clinical measurements and findings necessary to evaluate the right wrist disability.  Thus, the next higher evaluation of 40 percent under Diagnostic Code 5214 from May 12, 2014 is not warranted because there is no evidence of right wrist ankylosis in any other position except favorable.  

In consideration of the record, the Board finds that the preponderance of the evidence is against the grant of a rating in excess of 30 percent from May 12, 2014 for the right wrist disability.  38 C.F.R. § 4.7.  Also, there is no basis for any additional staged rating, pursuant to Fenderson.  

Extraschedular Consideration and Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU)

Entitlement to the assignment of an extraschedular rating for the service-connected right wrist disability is included in the REMAND section of the decision below.  Also, with respect to the assignment of a TDIU, during his January 2012 hearing, the Veteran testified that he had been unemployed for 2 and a half years prior to being employed for a year prior to the hearing.  He asserted that he had issues with typing due to his right wrist disability.  However, as noted, the September 2010 SSA record indicates that the Veteran worked in staff accounting in database service from August 2004 to January 2008, and stopped working there because his company downsized.  Moreover, during the May 2014 VA examination, the Veteran reported that he had been working full time as an administrator for the previous 6 years.  This was corroborated by a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), received in September 2014.  Thus, Board therefore need not address the matter of entitlement to TDIU.  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial disability evaluation in excess of 10 percent for service-connected right wrist disability prior to May 12, 2014 is denied.  

A disability evaluation in excess of 30 percent for service-connected right wrist disability from May 12, 2014 is denied.  


REMAND

VA treatment records, dated in August 2010, including a hand and plastics clinic note, reflect the Veteran reported the development of increasing pain in the hand rendering him unable to type for longer than a few minutes due to his fingertips getting cold and being unable to grip objects.  An ambulatory care outpatient initial history and physical also shows that the Veteran's fingers became cold and numb with use, and physical examination revealed mild sensory decrease over thenar eminence and decreased range of motion.  The Veteran also testified that he experienced numbness in his fingers during his January 2012 hearing.  A December 2012 private treatment record from Detroit Medical Center Wayne State University shows the Veteran was evaluated for tingling and burning in his right hand.  Previous VA examinations have not addressed the cause for the increased loss of sensation and dexterity that may be attributed to muscle or nerve complications not contemplated solely by the Veteran's 10 percent rating that was based on reduced range of wrist motion, or 30 percent rating that was based on favorable ankylosis of the right wrist.  Therefore, contemporary examination that addresses whether the right wrist disability results in neurological manifestations is necessary.  Also, in the readjudication of the Veteran's claim, the AOJ should consider whether separate rating(s) are warranted under Diagnostic Codes referable to nerve or muscle impairment.  

Additionally, the assignment of an extraschedular rating for the right wrist disability is inextricably intertwined with consideration of entitlement to a separate disability rating for neurological impairment for the right wrist disability, which is herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA neurological examination of the right wrist.  Request that the examiner review the claims file and note the review in the examination report.  In this regard, the examiner should consider the Veteran's lay statements as well as the treatment records, to include any imaging studies.  

The examiner should indicate whether the Veteran's right wrist disability results in neurological and/or muscular impairment and, if so, the nature and severity of such manifestations.  Appropriate testing, including nerve conduction study must be conducted if warranted.  

The examiner should also describe the functional impact the Veteran's right wrist disability has on his daily life and employment.  

A rationale should be provided for any opinion offered.  

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, refer the issue of entitlement to an increased disability rating for service-connected right wrist disability to the Under Secretary for Benefits or the Director of Compensation Service, for extra-schedular consideration, as provided by 38 C.F.R. §§ 3.321(b)(1).  

3. Consider whether separate rating(s) are warranted under Diagnostic Codes referable to nerve and muscular impairment.  If the claim remains denied, issue the Veteran and his representative an SSOC that adjudicates the issues of entitlement to a separate rating for neurological disability and of entitlement to an extraschedular rating for the right wrist disability.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


